DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of Group II in the reply filed on 12 July 2022 is acknowledged.  The traversal is on the ground(s) that it would not require undue burden to search inventions I with invention II. The response provides the opinion that the restriction requirement does not provide a sufficient explanation as to why there is an undue burden to search inventions I and II together and has not shown a separate classification, a separate status in the art or a different field of search  This is not found persuasive because the restriction requirement of 12 May 2022 does establish that undue burden would be required to search and examine inventions I and II together. First, it was shown that the claims of invention I have a distinct classification of C12Q2600/158 and C07K16/18 as compared to that of invention II which have the classification of C12Q1/6883 and G01N33/53. It is maintained that there is a different field of search required to search for any agent that could be used to measure the expression level of Parkin OR AIMP2 – such as a search for a primer that binds to parkin or a primer that binds to AIMP2 or a DNA polymerase that could be used in a reaction to amplify and detect the level of expression of Parkin or AIMP2; whereas a search for invention II requires a search for references that teach measuring the expression level of both Parkin and AIMP2 in a nasal mucus sample from a patient with Parkinson’s disease and teach an association between the level of expression Parkin and AIMP2 in the nasal mucus and the occurrence of Parkinson’s disease. These searches are not coextensive with one another. Secondly, the restriction requirement stated that the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112 and 101. Herein, for example, the claims of invention I raise the issues under 101 of claiming products that do not have any characteristics that are markedly different from their naturally occurring counterparts – i.e., naturally occurring Parkin or AIMP2 nucleic acids or naturally occurring DNA polymerases. Whereas the claims of invention II raise the issues under 101 of reciting the judicial exceptions of a law of nature and abstract idea, as discussed in detail below.
The requirement is still deemed proper and is therefore made FINAL
The response states “Specifically, the elected claims are drawn to Group 2 for methods for diagnosing Parkinson’s disease, to parkin and AIMP2 for gene species, and to methods that detect nucleic acid levels.” Accordingly, the elected species is considered to be limited to the combination of Parkin and AIMP2 and methods of detecting nucleic acids.
Claim Status
3.  Claims 1-13 are pending.
	Claims 1-4, 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Regarding claim 6, Applicant elected the combination of parkin and AIMP2, whereas claim 6 requires a non-elected combination of genes.
Claims 5, 7-8 and 10-13 read on the elected invention and have been examined herein to the extent that they read on methods in which Parkin and AIMP2 nucleic acids are measured. The claims encompass the non-elected subject matter of methods that detect Parkin and AIMP2 peptides and proteins. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims.
Specification
4. The disclosure is objected to because of the following informalities:.  
The specification is objected to because at p. 14 in Table 2, the specification recites “arkin” whereas it should recite “Parkin.”
Appropriate correction is required.
Claim Objections
5. Claims 5, 7-8 and 10-13 are objected to because of the following informalities:  
A. Claim 5, and thereby dependent claims 7-8 and 10-13, recite “separating nasal mucus from a suspected patient of Parkinson’s disease” whereas the claims should recite, for example “obtaining a nasal mucus sample from a patient suspected of having Parkinson’s disease.” 
B. Claim 8 recites “reverse transcriptase polymerase (RT-PCR)” whereas the claim should recite “reverse transcriptase polymerase chain reaction (RT-PCR).”
C. Claim 13 recites “comprising nucleotide sequence selected from SEQ ID No. 5 to 8” whereas the claim should recite, for example, “comprising the nucleotide sequence of one or more of SEQ ID NO: 5-8.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of expression of the “Parkinson’s related genes” of Parkin and AIMP2 in cells in nasal mucus and the occurrence of Parkinson’s disease. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “comparing” normalized expression levels obtained for a patient suspected of having Parkinson’s disease with that from normal subjects. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
The claims also recite “diagnosing Parkinson’s disease," and determining Parkinson’s disease (.e., claims 11 and 12 – “wherein the presence of Parkinson’s disease is determined”). Neither the specification nor the claims set forth a limiting definition for “diagnosing” or “determining” and the claims do not set forth how “diagnosing” or “determining” is accomplished. As broadly recited, “diagnosing” and “determining” may be accomplished mentally and thus are an abstract process. “Diagnosing” and “determining” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a nasal mucus sample from a patient and measuring expression levels in the sample are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by including a step of administering a particular drug to the subject to treat Parkinson’s disease after the subject is diagnosed as having Parkinson’s disease based on the detection of a lower normalized level of Parkin RNA as compared to a cutoff value or a higher normalized level of AIMP2 RNA as compared to a cutoff value.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of “separating” nasal mucus from a patient and measuring expression levels in cells in the nasal mucus are recited at a high degree of generality. Methods of obtaining samples from patients and assaying the samples to determine expression levels, including by performing reverse transcriptase PCR or using a DNA chip technology, were well-known, routine and conventional in the prior art. 
For example, Benson et al (Clin Exp Allergy. 2005. 356:473-478) teaches methods of obtaining nasal lavage fluid from patients, isolating cells from the nasal lavage fluid, and assaying the isolated cells for target RNAs using a DNA chip technology (see, e.g., abstract and p. 475).  Lee et al (Otolaryngology – Head and Neck Surgery. 2009. 140: 197-201) teaches methods comprising obtaining nasal fluid / mucus from a subject; isolating cells from the collected fluid; and performing reverse transcriptase PCR to detect the level of target RNAs in the isolated cells (p. 198 “Collection of Nasal Secretions” and “Semi-Quantification by RT-PCR”).  Jonsson et al (Int Arch Occup Environ Health. 2009. 82: 1261-1266) teaches methods for assaying for mRNA present in cells in nasal lavage comprising obtaining a sample of nasal lavage, isolating cells from the nasal lavage, and performing quantitative reverse transcriptase PCR to detect level of target mRNAs present in the cells of the nasal lavage (p. 1262, col. 2 to p. 1263, col. 1).  See also Watts et al (Int Arch Allergy Immunol. June 2018. 177: 29-34) which discloses methods of obtaining nasal wash samples, isolating nasals cells from the samples, and assaying the nasal cells to detect RNA expression levels using NanoString assays  (e.g., p. 30, col. 2 to p. 31, col. 1).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite particular target nucleic acids to be detected, the claims do not require a particular primer or probe consisting of or comprising a specific nucleotide sequence. Since it was routine and conventional in the prior art to detect RNA in samples obtained from subjects, the limitations regarding the identity of the target (i.e., Parkin and AIMP2) is part of the recited judicial exceptions and does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5. 7-8 and 10-13 are indefinite. The claims are drawn to a method for diagnosing Parkinson’s disease. However, the claims recite only steps of separating nasal mucus from a patient; measuring expression; and comparing normalized expression levels to that of a control sample. The claims do not recite a step of diagnosing Parkinson’s disease. Nor do the claims set forth how the separating, measuring and comparing steps result in the diagnosis of Parkinson’s disease. Thereby, it is unclear as to how the claims accomplish the objective set forth in the preamble of the claims of diagnosing Parkinson’s disease.
Claim 8 is indefinite because the claim refers to the expression level of “the gene” whereas claim 5, from which claim 8 depends, requires the expression level of “genes” – i.e., the Parkin and AIMP2 genes.
Claims 10-12 are indefinite because it is not clear as to how these claims are intended to be further limiting from claim 5. It is not clear as to whether the predetermined cut-off is a cut-off value obtained for the normalized expression level measured for the normal subjects or if claims 10-12 require an additional comparison step in which the normalized expression levels are compared to any predetermined cut-off value. 
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Scientific Reports. 31 July 2019. p. 1-9; cited in the IDS).
Note that the authorship of Kim et al is distinct from that of the present application in that it includes 2 authors that are not listed as inventors in the present application.
Kim et al teaches a method comprising obtaining a nasal lavage / mucus sample from a subject suspected of having Parkinson’s disease; isolating cells from the sample; performing quantitative reverse transcriptase PCR to detect the expression level of the Parkin and AIMP2 genes; normalizing the expression level of Parkin and AIMP2 genes to that of control genes; and comparing the normalized expression levels of Parkin and AIMP2 genes with that measured in normal, control subjects (see, e.g., Figure 1; p. 3).
Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language of “for diagnosing Parkinson’s disease” is a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims. Accordingly, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art. 
Additionally, regarding the preamble of the claims and claims 10-12, Kim teaches comparing the level of Parkin and AIMP2 RNA in the subject’s sample to cut-off values and teaches that a lower level of Parkin mRNA in the subject’s sample as compared to the cutoff is diagnostic of Parkinson’s disease whereas a higher level of AIMP2 mRNA in the subject’s sample as compared to the cutoff is diagnostic of Parkinson’s disease (see, e.g., Figure 2 and p. 4=5 “ROC curve threshold analysis of parkin and AIMP2 mRNA levels for PD analysis”).  
Regarding claim 7, Kim teaches that the control, standard gene is GAPDH (e.g., p. 3 “Quantitative assessment of PD-associated gene transcripts in nasal fluid cells.”	
Regarding claim 13, Kim teaches measuring the expression level of the Parkin and AIMP2 genes using primers which are identical to present SEQ ID NO: 5-8 (see Table 2 therein).
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The prior art of Dawson et al (U.S. 20120122958) teaches methods for amplifying and detecting Parkin RNA levels in samples obtained from subjects having Parkinson’s disease by performing reverse transcriptase PCR using a forward primer (SEQ ID NO: 115 therein) which is identical to present SEQ ID NO: 7 and a reverse primer (SEQ ID NO: 116 therein) which is identical to present SEQ ID NO: 8 (see, e.g., para [0294], [0314], [0331] and Table 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634